Case 3:16-cv-01248-MMH-PDB Document 75 Filed 07/02/19 Page 1 of 1 PageID 748



                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              JACKSONVILLE DIVISION

UNITED STATES OF AMERICA                                  CASE NO. 3:16-cv-1248-J-34PDB
v.
ROBERT SCHOENFELD, a distributee
of the Estate of Steven Schoenfeld

Counsel for Plaintiff:                            Counsel for Defendant:
Kari Powell                                       Harris Bonnette, Jr.
Robert Silverblatt

HONORABLE MARCIA MORALES HOWARD, UNITED STATES DISTRICT JUDGE
Courtroom Deputy: Jodi L. Wiles Court Reporter: Cindy Packevicz Jarriel


                                    CLERK'S MINUTES

PROCEEDINGS OF: TELEPHONIC STATUS CONFERENCE

Discussion regarding advancing the case on the Court’s trial calendar.

The parties anticipate 2-3 days for trial including jury selection.

No later than July 8, 2019, the parties shall file a notice advising the Court of whether they
consent to the Magistrate Judge selecting the jury.

If the parties consent, jury selection will begin at 9:00 a.m. on August 7, 2019, and opening
statements and evidence will begin that afternoon before Judge Howard.

Order Scheduling Trial to enter.




DATE: July 2, 2019             TIME: 3:02 p.m. - 3:27 p.m.            TOTAL: 25 Minutes
